178 F.3d 1278
Carroll Township Authority, Township of Carrollv.Municipal Authority of City of Monongahela, Samuel E. White,as General Manager of Municipal Authority of City ofMonongahela, Donald Devore, Chairman of Municipal Authorityof City of Monongahela, Robert G. Renninger, Memeber ofBoard of Municipal Authority of City of Monongahela,Frederick L. Cicci, Member of Board of Municipal Authorityof City of Monongahela
NO. 98-3241
United States Court of Appeals,Third Circuit.
March 10, 1999
Appeal From:  W.D.Pa. ,No.95cv00134

1
Affirmed.